       Case 4:21-cr-00009 Document 82 Filed on 07/06/21 in TXSD Page 1 of 2




                                                    U.S. Department of Justice



                                                    Tax Division
Trial Attorney: Christopher M. Magnani              Western Criminal Enforcement Section
Attorney’s Direct Line: 202-307-6408                150 M Street, NE, Room 2.102
Fax No. 202-514-9623                                Washington, DC. 20002
Christopher.Magnani@usdoj.gov

                                                    July 6, 2021
Via CM/ECF

Hon. George C. Hanks, Jr.
United States District Court
515 Rusk Street, Room 6202
Houston, TX 77002

Re: United States v. Robert T. Brockman, N. 4:21-cr-9-GCH

Dear Judge Hanks,

        Upon consultation with the other members of the prosecution team, who returned from
vacation today, I am now prepared to offer the government’s position on Defendant’s request for
a continuance and related agenda items for the upcoming discovery conference on July 27, 2021.

        The government opposes Defendant’s motion for a continuance. Defendant’s concern
that a follow-up examination may be subject to criticism for being too proximate to the described
medical events is too speculative. The first event concluded nearly a month ago and the second
was not a medical emergency, but a minimally invasive, outpatient procedure typically
conducted in a doctor’s office under local anesthesia. Although the government does not have
complete medical records of the first event and no records of the second, the designated experts
have reviewed the available records and do not believe these events would necessarily impact on
the validity of a competency exam conducted as early as this week. In addition, the designated
experts’ opinions vis-à-vis competency, see ECF # 78, 79, and 80, counsel strongly against the
continuance because 1) Defendant is faking impairment to avoid prosecution and 2) any genuine
impairment is so mild that it does not come close to bearing on his competency to stand trial.

        If Defendant’s expert is unable to both conduct an exam and produce a report in the time
between the July 27 conference and August 6 report deadline, he should schedule his exam to
occur sooner so that he comes to the conference prepared to meet the current deadline should the
Court deny his request for a continuance. Additionally, in conducting follow-up examinations,
Defendant should be subjected to the same disclosure requirements as the government, including
a requirement to record the exams.
      Case 4:21-cr-00009 Document 82 Filed on 07/06/21 in TXSD Page 2 of 2

                                              -2-



       Finally, in addition to the continuance and examination-related discovery issues already
discussed, the government also respectfully requests the Court to add the pending motions for
Rule 17(c) orders to the agenda for the upcoming conference. See ECF # 26, 70, and 71.

                                                           Sincerely,

                                                           /s/ Christopher Magnani
                                                           Christopher Magnani
                                                           Trial Attorney
